Exhibit 10.1

SECOND AMENDMENT TO SUBLEASE

This Second Amendment to Sublease (the “Amendment”) is dated as of the 1st day
of May, 2015 (the “Expansion Effective Date”) by and between THE TJX COMPANIES,
INC., a Delaware corporation (the “Sublessor”) and HEARTWARE INTERNATIONAL,
INC., a Delaware corporation (the “Subtenant”).

W I T N E S S E T H :

WHEREAS, Sublessor and Subtenant are parties to that certain Sublease dated as
of October 17, 2013, as amended (to add three thousand nine hundred
(3,900) square feet of Common Area to the Demised Premises) by a First Amendment
to Sublease dated November 3, 2014 (collectively, the “Sublease”) for certain
Demised Premises located within an office park located at 500 Old Connecticut
Path in Framingham, Middlesex County, Massachusetts; Capitalized terms used but
not defined in this Amendment shall have the same meaning ascribed to such terms
in the Sublease; and

WHEREAS, Sublessor and Subtenant have agreed to expand the Demised Premises as
further set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1. As of the Expansion Effective Date (defined above), the Demised Premises
under the Sublease will be expanded to include an agreed-upon area of twelve
thousand four hundred seventy eight (12,478) square feet of floor area (the
“Expansion Space”), which is comprised of the sum of (a) ten thousand five
hundred seventy five (10,575) square feet located on the north side of the first
(1st) floor of Building A and (b) one thousand nine hundred three (1,903) square
feet of additional Common Area, in the same building as the Demised Premises
described in the Sublease (the “Initial Space”), all as shown on Schedule A
attached hereto, and the term “Demised Premises” as used in the Sublease shall
collectively refer to both the Initial Space and the Expansion Space. As of the
Expansion Effective Date, the plan of the Demised Premises shall be amended by
adding Schedule A attached hereto so thereafter all references to the Sublease
to the Demised Premises, except where stated otherwise herein, shall be deemed
references to both the Expansion Space and the Initial Space. The parties have
agreed that neither the Expansion Space nor the Initial Space is subject to
remeasurement.

 

2. The Expansion Space shall be delivered by Sublessor to Subtenant on the
Expansion Effective Date. Parent Landlord has provided its consent to this
Amendment in form and substance reasonably satisfactory to Sublessor and
Subtenant.

 

3.

The Expansion Premises shall be delivered on an “As Is” basis (in the condition
on the date of this Amendment). All text in the Sublease regarding Sublessor’s
Work shall not be applicable to the Expansion Premises. Subtenant acknowledges
that it has inspected the Expansion Premises, is fully acquainted with its
condition, and agrees to and hereby

 

1



--------------------------------------------------------------------------------

  accepts the Expansion Premises in its “As Is” condition with no representation
or warranty directly or indirectly by Sublessor as to the condition or use of
the Expansion Premises or its suitability for Subtenant’s proposed improvements
thereto, with no promise by Sublessor or its agents to improve or repair the
Expansion Premises. To the best of Sublessor’s knowledge, the Expansion Premises
is free from hazardous materials in excess of legal limits. Subtenant’s Work
shall be completed in good workmanlike manner using materials that are
comparable to the materials in other portions of Building A leased by Sublessor.

 

4. From and after the Expansion Effective Date until March 1, 2016, no minimum
rent shall be due or payable for the Expansion Space. For clarity, following the
Expansion Effective Date, Schedule G of the Sublease (‘Minimum Rent’) shall be
replaced in its entirety with the amended Schedule G attached hereto and
Subtenant shall pay Sublessor minimum rent for the Expansion Space and the
Initial Space in accordance with the terms of the amended Schedule G.

 

5. As of March 1, 2016, Subtenant will pay its proportionate share of real
estate taxes and Common Area Maintenance Charges in accordance with Section 6 of
the Sublease. Prior to March 1, 2016, Section 6 of the Sublease shall continue
to apply only to the Initial Space.

 

6. Subtenant shall pay for all utilities consumed in the Expansion Space
beginning on the Expansion Effective Date.

 

7. Subtenant shall continue to have a right of first refusal for the remaining
space in Building A (in whole or in part, as the case may be) that is offered to
other potential subtenants in accordance with Section 35 of the Sublease.

 

8. For purposes of clarification, the following provisions of the Sublease shall
not be applicable to the Expansion Premises: Sections 4(A), 4(C), 4(D), and
4(E). No text in the Sublease regarding Sublessor’s Work shall be applicable to
this Amendment.

 

9. Subtenant shall have the right, free of charge and throughout the term of the
Sublease, to use all existing furniture, demountable walls, raised floor,
under-floor distributed electric, voice-data lines and appliances as existing in
the Expansion Space on the date of this Amendment (collectively, the
“Sublessor’s Property”), which Sublessor grants on an AS IS WHERE IS BASIS
without representation or warranty of any kind. On-going maintenance, repair and
reconfiguration of such furniture shall be at the sole cost and expense of
Subtenant. Subtenant shall maintain the Sublessor’s Property in the same order
and condition as it was received by Subtenant, reasonable wear and tear
excepted, and, with the exception of the furniture and personal property
(including without limitation demountable walls, whether or not affixed to the
Expansion Space), which Subtenant may keep at Subtenant’s option, shall be
returned to Sublessor at the expiration or termination of the term of the
Sublease in the same order and condition as it was received by Subtenant,
reasonable wear and tear excepted.

 

2



--------------------------------------------------------------------------------

10. Sublessor shall provide Subtenant with an allowance of Five Thousand Dollars
($5,000.00) to be used for a fit-plan to be performed by Subtenant’s architect.
Sublessor shall reimburse such amount to Subtenant within thirty (30) days of
Sublessor’s receipt of an invoice therefor and evidence of such payment to
Subtenant’s architect by Subtenant.

 

11. Sublessor shall have the right to add supplemental HVAC for their lab and
office requirements, subject to compliance with the applicable provisions of the
Sublease and the Parent Lease.

 

12. Within ten (10) days of the date of this Amendment, Subtenant shall pay to
Sublessor a sum equal to the first three (3) months’ minimum rent due under this
Amendment which shall be added to the existing Security Deposit as security for
the payment of all rents and the performance and observance of all agreements
and conditions in this Sublease contained on the part of Subtenant to be
performed or observed.

 

13. Sublessor and Subtenant represent and warrant to each other that they have
not deal with any brokers in connection with the Sublease other than
Transwestern/RBJ and R.W. Holmes (collectively, the “Named Brokers”) as brokers
in connection with this Amendment, and no other broker or finder is entitled to
any commission in connection with this Amendment. The Named Brokers shall be
paid by Sublessor in accordance with the terms of a separate brokerage
agreement. Sublessor and Subtenant agree to indemnify, defend and hold the other
and their employees and agents harmless from and against any claims made by any
broker or finder as a result of dealings with the other party other than the
Named Brokers for a commission or fee in connection with this Amendment.

 

14. Except as expressly amended hereby, all of the terms and conditions of the
Sublease shall continue in full force and effect. This Amendment shall bind upon
and inure to the benefit of each of the parties hereto and their respect
successor and assigns. Subtenant warrants, represents and agrees that
(i) neither it nor any of its affiliates is currently the subject of any
preceding under federal or state bankruptcy, receivership, insolvency or similar
laws, (ii) no consents of third parties (including any lender) are necessary for
the execution and performance of this Amendment by Subtenant, and (iii) no party
other than Subtenant has Subtenant’s interest in the Sublease. Subtenant shall
defend, indemnify and save harmless Sublessor from and against all losses,
claims, demands, damages, liabilities, costs, judgments and reasonable
attorneys’ fees resulting from a breach of or any inaccuracy in any of the
representations, warranties and agreements set forth in this Paragraph 14.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the day and year first written above.

 

THE TJX COMPANIES, INC., a Delaware corporation By:  

/s/ John Klinger

  John Klinger   Senior Vice President, Corporate Controller By:  

/s/ Mary B. Reynolds

  Mary B. Reynolds   Senior Vice President-Finance And Treasurer

HEARTWARE INTERNATIONAL, INC.,

a Delaware corporation

By:  

/s/ Peter McAree

  Peter F. McAree   Senior Vice President and Chief Financial Officer

 

4